PER CURIAM.
This is a law ease tried by agreement of the parties by the court below without a jury. The evidence introduced before the court is set out in the record, but there is no bill of exceptions. A general judgment was rendered for the defendant pursuant to an opinion filed by the court. No findings of fact were made or requested, nor did the plaintiffs (appellants here) take exceptions at any time during the progress of the trial to rulings on matters of law, or duly preserve them by bill of exceptions. In this state of the record, matters of fact or conclusions of law embodied in the general finding are not open to review. Fleischmann Construction Co. v. United States, 270 U. S. 349, 46 S. Ct. 284, 70 L. Ed. 624; Law v. United States, 266 U. S. 494, 45 S. Ct. 175, 69 L. Ed. 401; United States v. Gordin, 9 F.(2d) 394 (6 C. C. A.); Roark v. Fordson Coal Co., 10 F.(2d) 70, 71 (6 C. C. A.); Oyler v. Cleveland, etc., Ry. Co., 16 F.(2d) 455 (6 C. C. A.); Akre v. Liberty State Bank (C. C. A.) 24 F.(2d) 816; Ocean Accident & Guarantee Corporation v. Pearson, 37 F.(2d) 896 (6 C. C. A.); Wynne v. Fries, 50 F.(2d) 761 (6 C. C. A.).
Affirmed.